Order entered August 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00302-CV

                             IN RE: DAVID R. BARNES, relator

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-11126

                                           ORDER
       Not later than September 3, 2019, Elizabeth Neve Griffin, Official Court Reporter in and

for the 302nd Judicial District Court of Dallas County, State of Texas, is hereby ordered to file,

under seal, for this court’s in camera review, the reporter’s record of the December 19, 2018 in-

chambers interview of M.B. and K.B.



                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE